DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Response to Amendment
The amendment and Request for Continued Examination (RCE) filed on 08/03/22 have been entered in the case. Claims 28-29, 32-44, 46, 51, 54-55, 57 are pending for examination and claims 1-27, 45, 47-50, 52-53, 56, 58-68 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-29, 32-38, 44, 51, 54-55 & 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 28, nowhere in the original specification describes that “wherein the outer layer does not deprive the electrodes from receiving electrical signals of tissue”, as recited in the claims 28.  Examiner acknowledges that the outer layer 62 is used to prevent direct contact between the electrodes and the tissue; and also used as additional stiffen the spline. 
In addition, the original specification states that the outer layer is configured to structurally stiffen the spline, see para [0052] in PG Pub 2016/0331254.  In other words, the outer layer is configured to structurally stiffen the spline in any configuration, but does not limit only in the expanded configuration, as required in the claim 28.  
Thus, Examiner suggests to remove the recitation “... in the expanded configuration, and wherein the outer layer does not deprive the electrodes from receiving electrical signals of tissue”. 
In claim 44, nowhere in the original specification describes that the fluid dispersion member comprises a central lumen; wherein the plurality of fluid delivery ports is circumferentially disposed around the central lumen, as required in the claim 44.  According to the Fig. 2b, it shows that a fluid dispersion member is equivalent to fluid delivery ports 34a/34b; wherein a central lumen is a part of an inner delivery tubing 32.  In other words, the inner delivery tubing comprises a central lumen; wherein the plurality of fluid delivery ports 34a/34b is circumferentially disposed around the central lumen of the inner delivery tubing 32.  It is noted that the central lumen is not a part of the fluid dispersion member 34a/34b, as recited in the claimed invention.

Claims 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a proximal end of each of the plurality of splines is connected to a distal end of the outer tubing” (as recited in claim 28, also see Fig. 3a), does not reasonably provide enablement for “a proximal end of each of the plurality of splines is disposed within a respective one of the channels” (of an inner shaft; wherein the inner shaft is disposed within the outer tubing, as recited in claim 32, and Fig. 5a, see further explanation below).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
As seen in Fig. 5a, a proximal end of each of the plurality of splines 36 is disposed within the inner shaft 50; wherein the inner shaft 50 is disposed within the outer tubing.  In that case, the proximal end of each of the plurality of splines 36 is directly contact to the inner shaft; but is not connected to a distal end of the outer tubing, as recited in the claim 28.  In other words, the inner shaft 50 is located in between the splines 36 and the outer tubing.  Thus, the proximal end of each of the splines 36 is not connected to the distal end of the outer tubing.
It appears to Examiner that the Figs. 3a & 5a are different embodiment; however, Applicant tries to combine the features in Figs. 3a & 5a are in same catheter device system. 

Claims 42-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a proximal end of each of the plurality of splines is connected to a distal end of the outer tubing... a fluid delivery lumen extending along a length of the catheter shaft... a deployment member that extends within the fluid delivery lumen...” (as recited in claim 39, also see Fig. 3a), does not reasonably provide enablement for “a proximal end of each of the plurality of splines is disposed within a respective one of the channels” (of an inner shaft; wherein the inner shaft is disposed within the outer tubing, as recited in claim 42, and Fig. 5a, see further explanation below).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
As mentioned above, the Fig. 3a shows that a proximal end of each of the plurality of splines 36a-36f is connected to a distal end of the outer tubing 30; a fluid delivery lumen 32 extending along a length of the catheter shaft; a deployment member that extends within the fluid delivery lumen 32 (as recited in the independent claim 39).  And then, claim 42 (depends on claims 39-40) further recites that: an inner shaft disposed within the outer tubing; wherein the inner shaft has a plurality of channels that extend along a length of the inner shaft; and wherein a proximal end of each of the plurality of splines is disposed within a respective one of the channels.  The features of claim 42 has described in the Fig. 5a. 
As seen in Fig. 5a, a proximal end of each of the plurality of splines 36 is disposed within the inner shaft 50; wherein the inner shaft 50 is disposed within the outer tubing.  In that case, the proximal end of each of the plurality of splines 36 is directly contact to the inner shaft; but is not connected to a distal end of the outer tubing, as recited in the claim 28.  In other words, the inner shaft 50 is located in between the splines 36 and the outer tubing.  Thus, the proximal end of each of the splines 36 is not connected to the distal end of the outer tubing.  It is unclear to Examiner that the location of the inner shaft 50, the fluid delivery lumen and the deployment member are being located within the catheter shaft.  Are the splines 36 being connected to the distal end of the catheter or the splines 36 being connected to the distal end of the inner shaft? 
It appears to Examiner that the Figs. 3a & 5a are different embodiment; however, Applicant tries to combine the features in Figs. 3a & 5a are in same catheter device system. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a handle and electrical leads that extend through at least one of the channels and the catheter shaft” is vague. It is unclear to Examiner that which element (a handle or electrical leads or both of the handle and electrode leads) being extended through at lest one of the channels and the catheter shaft?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

I) 1st set of the rejection
Claims 28-29, 32-34, 39-44, 46, 51 & 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser et al. (US 5,313,943) in view of Jackson et al. (US 5,846,238) and Webster, Jr (US 5,628,313).
Regarding claim 28, Houser discloses a catheter comprising: an outer tubing 68 that forms an outer surface of the catheter; a plurality of splines 76 configured to deploy from an undeployed configuration (Fig. 4) to an expanded configuration (Figs 1 & 12), wherein a proximal end of each of the plurality of splines is (indirectly) connected to a distal end of the outer tubing (via a base member 72); 
Note: as the Fig. 12 shows that the proximal end of each of the plurality of splines 76 being connected (indirectly) to the outer tubing via a base member 72.  The claimed invention does not require that the proximal end of the splines are “directly” connected to the outer tubing.  Therefore, Houser still reads the claimed invention. 
Houser discloses that each of the plurality of splines 76 comprises a flexible circuit 90 that extends along a length of the splines 76, Fig. 13-21; electrodes 22 that are distributed along the spline 76.
Houser does not disclose that an outer layer that covers the electrodes to prevent direct contact between the electrodes and myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure, wherein the outer layer is configured to structurally stiffen the spline in the expanded configuration, and wherein the outer layer does not deprive the electrodes from receiving electrical signals of tissue; wherein the catheter is configured to be inserted into and advanced through a lumen of a separate introducer sheath. 
Jackson discloses a catheter comprising: an electrode shell 24 being formed on splines 41.  Jackson states that a mask (equivalent to an outer layer in the claimed invention) that covers the electrode shell area 24 (e.g. the bladder is coated with a thermal insulating material to thermally insulate them from the main expandable collapsible body 22, col. 9, lines 34-37).
Note: the splines 46 are located within the expandable collapsible body 22.  Therefore, the outer layer covers entirely the electrode shell area 24. Jackson further states that the mask is placed upon the surface of the expandable-collapsible body 22 that is to be free of the shell 24 for purpose of keeping the electrode shell 24 not being in contact with tissue, col. 16, line 50- col. 17, line 7.  In other words, the mask or the outer layer covers the electrodes 22 to prevent direct contact between the electrodes 22 and myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure.
The limitation “to prevent direct contact between the electrodes and myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure...is configured to structurally stiffen the spline in the expanded configuration, and wherein the outer layer does not deprive the electrodes from receiving electrical signals of tissue” is a functional limitation and only requires to perform a function.  With the suggestion from Jackson above, wherein the mask or outer layer is used to prevent direct contact between the electrodes and myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure; and the mask or the outer layer is configured to structurally stiffen the spline in the expanded configuration, and wherein the outer layer does not deprive the electrodes from receiving electrical signals of tissue.
Giving such a teaching by Jackson, a person having ordinary skill in the art would have easily recognizes that modifying the device of Houser, with providing a masking/outer layer that covering the electrode areas, as taught by Jackson, would provide the benefits of preventing direct contact between the electrode and a target tissue, i.e. myocardial tissue within a cardiac muscle during at least one of a therapy or diagnostic procedure, col. 16, lines 50- col. 17, line 7.  
Since the electrode 22 in Houser being located along the entire of the spline 76, with the teaching by Jackson, e.g., providing a mask/coating (e.g. thermally and electrically conducting outer layer) located on the electrode areas 22, col. 9, lines 24-27; col. 16, line 50 - col. 17, line 7 in Jackson). Therefore, a person skill in the art would recognize that the mask/outer layer should entirely covering the electrode area 22 (in Houser’s device), for the benefits of avoiding direct contact between the electrode shell area and a target tissue, i.e. myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure, col. 16, line 50- col. 17, line 7.  The mask/out layer is covering the electrode area and therefore, the mask/outer layer is also providing a benefit of enhancing stiffen the spline in undeployed or expanded configuration.
Houser in view of Jackson does not disclose that the catheter is configured to be inserted into and advanced through a lumen of a separate introducer sheath. However, this is the functional limitation and only requires to perform of function. 
Webster discloses a catheter comprising: an outer tubing 6; a plurality of splines 9; a catheter 6 is configured to be inserted into and advanced through a lumen of a separate introducer sheath 8.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Houser (or Houser in view of Jackson) with providing an introducer sheath to allow the catheter inserts into and advance through a lumen of the introducer sheath, as taught by Webster, in order to protect and allow the basket/spline device during inserting into a vein or artery or into chamber of the heart.
Regarding claim 29, Houser in view of Jackson and Webster discloses the invention substantially as claimed in claim 28 above.  Houser further discloses that: wherein the plurality of electrodes 22 are configured to conduct one or more of the following: anatomy mapping, electrophysiological mapping, temperature measuring, cardiac pacing, and myocardial tissue ablation (e.g. cardiac diagnosis and treatment including mapping, and ablation, col. 1, lines 49-56.  
Regarding claim 32, as best as understood, Houser in view of Jackson and Webster discloses the invention substantially as claimed in claim 28 above. Houser further discloses that an inner shaft 72 disposed within the outer tubing 68; wherein the inner shaft 72 has a plurality of channels (e.g. wherein each of the splines 76 inserts into each of the channel of the base member 72, see Fig. 12) that extend along a length of the inner shaft 72; wherein a proximal end of each of the plurality of splines 76 is disposed within a respective one of the channels. 

    PNG
    media_image1.png
    549
    904
    media_image1.png
    Greyscale

Regarding claim 33, as best as understood, Houser in view of Jackson and Webster discloses the invention substantially as claimed in claims 28 & 32 above. Houser further discloses that electrical leads 90/98/118 that extend through at least one of the channels and the outer tubing 68; wherein the electrical leads communicatively coupled at least a plurality of electrodes 22 to controller circuitry (via the controller 14), see Figs. 12-24.  
Regarding claim 34, Houser in view of Jackson and Webster discloses the invention substantially as claimed in claim 28 above. Houser discloses that an inner fluid delivery tubing 240 within the outer tubing 68, and a deployment member 78 axially movable within the inner fluid delivery tubing 240, see Fig. 12, and col. 7, lines 8-12; wherein: a distal end (at cap 74) of the deployment member 78 is coupled to a distal end of the plurality of splines 76; and the plurality of splines 76 are configured to expand axially outward in response to the motion of the deployment member in a first direction, and collapse axially inward in response to movement of the deployment member in a second direction, the second direction being opposite the first direction, col. 7, lines 8-12.  
Regarding claim 39, Houser discloses a catheter comprising: 
a catheter shaft 68 that forms an outer surface of the catheter;
an expandable structure 70 coupled to a distal end of the catheter, Fig. 12; wherein the expandable structure 70 comprises a plurality of splines 76; where a proximal end of each of the plurality of splines 76 is connected to a distal end of the catheter shaft 68;
Note: as the Fig. 12 shows that the proximal end of each of the plurality of splines 76 being connected (indirectly) to the outer tubing via a base member 72.  The claimed invention does not require that each of the proximal end of the splines are “directly” connected to the outer tubing.  Therefore, Houser still read the claimed invention. 
Houser discloses that each of the plurality of splines 76 comprises a flexible circuit 90 that extends along a length of the splines 76, Fig. 13-21; electrodes 22 that are distributed along the spline 76;
a fluid dispersion member (a port at distal end of the tube 240); however, it is well-known in the art to provide plurality of fluid delivery ports at distal portion of the tube for delivering fluid at a target area during procedure. In addition, it is well-known in the art that the delivery ports can be located anywhere along the catheter tube for delivery fluid into a target area.  In this case, the ports located at the distal portion of the tube 240. And therefore, the plurality of fluid delivery ports is configured to direct irrigation fluid toward the expandable structure; 
a fluid delivery lumen 240 extending along a length of the catheter shaft 68 and coupled to the plurality of the fluid delivery port being located at the distal portion of the tube 240; wherein the fluid delivery lumen 240 is configured to distribute fluid from a reservoir via port 242, shown in similar Fig. 26, col. 19, lines 37-44; 
a deployment member 78 that extends within the fluid delivery lumen, wherein a distal end of the deployment member 78 is connected to a distal end of each of the plurality of splines, via cap 74; wherein the deployment member 78 is axially movable within the catheter shaft to reconfigure the plurality of splines between an undeployed configuration and an expanded configuration. 
Houser does not disclose that an outer layer that covers the electrodes; wherein the catheter is configured to be inserted into and advanced through a lumen of a separate introducer sheath. 
Jackson discloses a catheter comprising: an electrode shell 24 being formed on splines 41.  Jackson states that a mask (equivalent to an outer layer in the claimed invention) that covers the electrode shell area 24 (e.g. the bladder is coated with a thermal insulating material to thermally insulate them from the main expandable collapsible body 22, col. 9, lines 34-37).
Note: the splines 46 are located within the expandable collapsible body 22.  Therefore, the outer layer covers entirely the electrode shell area 24. Jackson further states that the mask is placed upon the surface of the expandable-collapsible body 22 that is to be free of the shell 24 for purpose of keeping the electrode shell 24 not being in contact with tissue, col. 16, line 50- col. 17, line 7.  In other words, the mask or the outer layer that covers the electrodes 11 to prevent direct contact between the electrodes 11 and myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure.
The limitation “to prevent direct contact between the electrodes and myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure...is configured to structurally stiffen the spline in the expanded configuration, and wherein the outer layer does not deprive the electrodes from receiving electrical signals of tissue” is a functional limitation and only requires to perform a function.  With the suggestion from Jackson above, wherein the mask or outer layer is used to prevent direct contact between the electrodes and myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure; and the mask or the outer layer is configured to structurally stiffen the spline in the expanded configuration, and wherein the outer layer does not deprive the electrodes from receiving electrical signals of tissue
Giving such a teaching by Jackson, a person having ordinary skill in the art would have easily recognizes that modifying the device of Houser, with providing a masking/outer layer that covering the electrode areas, as taught by Jackson, would provide the benefits of preventing direct contact between the electrode and a target tissue, i.e. myocardial tissue within a cardiac muscle during at least one of a therapy or diagnostic procedure, col. 16, lines 50- col. 17, line 7.  
Since the electrode 22 in Houser being located along the entire of the spline 76, with the teaching by Jackson, e.g., providing a mask/coating (e.g. thermally and electrically conducting outer layer) located on the electrode areas 22, col. 9, lines 24-27; col. 16, line 50 - col. 17, line 7 in Jackson). Therefore, a person skill in the art would recognize that the mask/outer layer should entirely covering the electrode area 22 (in Houser’s device), for the benefits of avoiding direct contact between the electrode shell area and a target tissue, i.e. myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure, col. 16, line 50- col. 17, line 7.  The mask/out layer is covering the electrode area and therefore, the mask/outer layer is also providing a benefit of enhancing stiffen the spline in undeployed or expanded configuration.
Houser in view of Jackson does not disclose that the catheter is configured to be inserted into and advanced through a lumen of a separate introducer sheath. However, this is the functional limitation and only requires to perform of function. 
Webster discloses a catheter comprising: an outer tubing 6; a plurality of splines 9; a catheter 6 is configured to be inserted into and advanced through a lumen of a separate introducer sheath 8.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Houser (or Houser in view of Jackson) with providing an introducer sheath to allow the catheter inserts into and advance through a lumen of the introducer sheath, as taught by Webster, in order to protect and allow the basket/spline device during inserting into a vein or artery or into chamber of the heart.
Regarding claim 40, Houser in view of Jackson and Webster discloses the invention substantially as claimed in claim 39 above.  Houser further discloses that: wherein the plurality of electrodes 22 are configured to conduct one or more of the following: anatomy mapping, electrophysiological mapping, temperature measuring, cardiac pacing, and myocardial tissue ablation (e.g. cardiac diagnosis and treatment including mapping, and ablation, col. 1, lines 49-56.  
Regarding claim 41, Houser in view of Jackson and Webster discloses all claimed subject matter, as required in the claims 39-40 above.  Jackson teaches that the outer layer (mask layer or coating layer) being configured to prevent direct contact between the plurality of electrodes and tissue during at least one of a therapy and diagnostic procedure, and to structurally stiffen the expanded expandable structure in the expanded configuration, col. 9, lines 34-37 and col. 16, line 50-col. 17, line 7.  
Regarding claim 42, as best as understood, Houser in view of Jackson and Webster discloses all claimed subject matter, as required in the claims 39-40 above.  Houser further discloses that an inner shaft 72 that extends within the outer tubing 68; wherein the inner shaft 72 has a plurality of channels (e.g. wherein each of the splines 76 insert into each of the channel of the base member 72, see Fig. 12) that extend along a length of the inner shaft 72; wherein a proximal end of each of the plurality of splines 76 is disposed within a respective one of the channels. 

    PNG
    media_image1.png
    549
    904
    media_image1.png
    Greyscale

Regarding claim 43, as best as understood, Houser in view of Jackson and Webster discloses the invention substantially as claimed in claims 39-40 & 42 above. Houser further discloses that a handle 32 or 34 in Fig. 1; electrical leads 90/98/118 that extend through at least one of the channels and the catheter shaft 68, wherein the electrical leads communicatively couple electrodes to the handle, see Figs. 1 & 12-24.
Regarding claim 44, as best as understood, Houser in view of Jackson and Webster discloses the invention substantially as claimed in claim 39 above. Houser further discloses that a fluid delivery tube 240 (not a dispersion member, because the claim 43 involves 112 issue above) comprises a central lumen; and wherein the plurality of fluid delivery ports (e.g. as mentioned the above that it is well-known in the catheter art that providing plurality of fluid delivery ports located along the length of the catheter tubing or at distal portion of the catheter tubing); and therefore; the fluid delivery ports are circumferentially disposed around the central lumen. 
Regarding claim 46, Houser in view of Jackson and Webster discloses the invention substantially as claimed in claim 39 above.  Houser further discloses that: wherein the plurality of electrodes 22 are configured for use in conducting one or more of the following: anatomy mapping, electrophysiological mapping, temperature measuring, cardiac pacing, and myocardial tissue ablation (e.g. cardiac diagnosis and treatment including mapping, and ablation, col. 1, lines 49-56.  
Regarding claim 51, Houser in view of Jackson and Webster discloses the invention substantially as claimed in claim 28 above.  Houser further discloses that: an inner fluid delivery tubing 240 and a deployment member 78 extends within the inner fluid delivery tubing 240, Fig. 12.
Regarding claim 57, Houser in view of Jackson and Webster discloses the invention substantially as claimed in claim 28 above.  Houser further discloses that: wherein distal ends of the plurality of splines 76 are anchored to one another via cap 74, and the proximal ends of the plurality of splines are anchored by the outer tubing 68 (via a base member 72), thereby forming an orb shape as the plurality of splines are deployed in the expanded configuration. 

Claims 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser et al. (US 5,313,943) in view of Jackson et al. (US 5,846,238) and Webster, Jr (US 5,628,313) and further in view of Ouchi (US 5,957,900) and Hegde et al. (US 6,231,543).
Regarding claim 35, Houser in view of Jackson and Webster discloses the invention substantially as claimed in the claim 28.  Houser discloses that an inner fluid delivery tubing 240 within the outer tubing 68, Fig. 12; a deployment member 78 (col. 7, lines 8-12).  Houser in view of Jackson and Webster fails to disclose a seal disposed between the outer tubing and the inner fluid delivery tubing; and a gasket disposed at an end of the inner fluid delivery tubing between the deployment member and the inner fluid delivery tubing, wherein both the seal and the gasket are configured to prevent blood or other fluid from ingressing into the outer tubing and the inner fluid delivery tubing.  
Ouchi discloses in Fig. 8 that a seal 23 disposed between an outer tubing 25 and an inner fluid delivery tubing 22 for providing a liquid seal in between the inner tubing 22 and the outer tubing 25, col. 8, lines 51-53.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Houser in view of Jackson & Webster with providing a seal disposed in between the outer tubing and the inner fluid delivery tubing, as taught by Ouchi, in order to provide a liquid seal in between the inner tubing and the outer tubing, col. 8, lines 51-53.
Hegde discloses a gasket 30 disposed at an end of a fluid delivery tubing 10, col. 4, lines 33-34, between a deployment member 18 and the fluid delivery tubing 10 for the benefits of providing a fluid tight seal around the deployment member relative to the fluid delivery tubing and preventing blood or other fluid from ingressing into the inner fluid delivery tubing, see abstract and Figs. 1-2.  It is noted that the gasket 30 can be disposed at the end or near the end of the fluid delivery tubing as considered rearrangement parts in the catheter device system.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Houser and Jackson & Webster with providing a gasket disposed at an end between the deployment member and the inner fluid delivery tubing, as taught by Hegde, for the benefits of providing a fluid tight seal around the deployment member relative to the fluid delivery tubing and preventing blood or other fluid from ingressing into the outer tubing and the inner fluid delivery tubing.
Regarding claims 36-37, Houser in view of Jackson and Webster and further in view of Ouchi and Hegde discloses the invention substantially as claimed in the claims 28 & 35 above.
Ouchi further teaches the seal 23 is maintained in a fixed position relative to the outer tubing 25 and the inner fluid delivery tube 22, see Fig. 8; the seal has an inner diameter smaller than an outer diameter of the inner fluid delivery tubing, and wherein the seal has an outer diameter larger than an inner diameter of the tubing.  The Fig. 8 and col. 8, lines 51-53 show that the O-ring having both smaller inner and larger outer diameter otherwise the O-ring would slip out from between the two tubular components. 
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Houser in view of Jackson and Webster and further in view of Ouchi and Hegde with including a seal maintained in a fixed position relative to the outer tubing and the inner fluid delivery tubing, and the seal having an inner diameter smaller than an outer diameter of the inner fluid delivery tubing, wherein the seal has an outer diameter larger than an inner diameter of the outer tubing in the catheter of Houser in view of Jackson & Webster and further in view of Ouchi and Hegde, as taught by Ouchi, to provide a liquid seal, col. 8, lines 51-53.
Regarding claim 38, Houser in view of Jackson and Webster and further in view of Ouchi and Hegde discloses the invention substantially as claimed in the claims 28 & 35 above. Houser further discloses that the deployment member 78 is axially movable within the inner fluid delivery tubing 240, col. 7, lines 8-12; and a distal end (cap 74) of the deployment member connected to each of the plurality of splines, wherein the deployment member extends through the gasket, and is configured to be moveable through the gasket to expand and collapse the plurality of splines 76/82 (Fig. 12 shows the distal end of the deployment member 78 is coupled to the distal end of the splines 82 through the end cap 74); wherein the deployment member 78 extends through the gasket (as modified by Hegde, as discussed in claim 35 above), and is configured to be moveable through the gasket to expand and collapse the plurality of splines, col. 7, lines 8-12 in Houser.  

Claims 54-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser et al. (US 5,313,943) in view of Jackson et al. (US 5,846,238) and Webster, Jr (US 5,628,313) and further in view of Imran (US 5,680,860).
Houser in view of Jackson and Webster discloses the invention substantially as claimed in claims 28-29 & 39-40 above but does not discloses that the plurality of electrodes are gold plated electrodes.  
Imran discloses the plurality of electrodes are gold plated electrodes, col. 9, line 26.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the plurality of electrodes of Houser in view of Jackson and Webster, with gold plated electrodes of Imran since gold is a precious metal resistant to corrosion.

II) 2nd set of the rejection:
Claims 28-29, 51 & 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harlev et al. (US 2009/0171274) in view of Jackson et al. (US 5,846,238) and Webster, Jr (US 5,628,313).
Regarding claim 28, Harlev discloses a catheter comprising: an outer tubing 34 that forms an outer surface of the catheter; a plurality of splines 50 configured to deploy from an undeployed configuration (Fig. 3A) to an expanded configuration (Fig. 3B); wherein a proximal end of each of the plurality of splines 50 comprises a flexible circuit (metal trace, para [0072] or 88/90 in Fig. 6B) that extends along a length of the spline; electrodes 54 that are distributed along the spline 50, 
Harley does not disclose that an outer layer that covers the electrodes to prevent direct contact between the electrodes and myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure, wherein the outer layer is configured to structurally stiffen the spline in the expanded configuration, and wherein the outer layer does not deprive the electrodes from receiving electrical signals of tissue; wherein the catheter is configured to be inserted into and advanced through a lumen of a separate introducer sheath.
Jackson discloses a catheter comprising: an electrode shell 24 being formed on splines 41.  Jackson states that a mask (equivalent to an outer layer in the claimed invention) that covers the electrode shell area 24 (e.g. the bladder is coated with a thermal insulating material to thermally insulate them from the main expandable collapsible body 22, col. 9, lines 34-37).
Note: the splines 46 are located within the expandable collapsible body 22.  Therefore, the outer layer covers entirely the electrode shell area 24. Jackson further states that the mask is placed upon the surface of the expandable-collapsible body 22 that is to be free of the shell 24 for purpose of keeping the electrode shell 24 not being in contact with tissue, col. 16, line 50- col. 17, line 7.  In other words, the mask or the outer layer that covers the electrodes 11 to prevent direct contact between the electrodes 11 and myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure.
The limitation “to prevent direct contact between the electrodes and myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure...is configured to structurally stiffen the spline in the expanded configuration, and wherein the outer layer does not deprive the electrodes from receiving electrical signals of tissue” is a functional limitation and only requires to perform a function.  With the suggestion from Jackson above, wherein the mask or outer layer is used to prevent direct contact between the electrodes and myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure; and the mask or the outer layer is configured to structurally stiffen the spline in the expanded configuration, and wherein the outer layer does not deprive the electrodes from receiving electrical signals of tissue
Giving such a teaching by Jackson, a person having ordinary skill in the art would have easily recognizes that modifying the device of Harlev, with providing a masking/outer layer that covering the electrode areas, as taught by Jackson, would provide the benefits of preventing direct contact between the electrode and a target tissue, i.e. myocardial tissue within a cardiac muscle during at least one of a therapy or diagnostic procedure, col. 16, lines 50- col. 17, line 7.  
Since the electrode 54 in Harlev being located along the entire of the spline 50, with the teaching by Jackson, e.g., providing a mask/coating (e.g. thermally and electrically conducting outer layer) located on the electrode areas 22, col. 9, lines 24-27; col. 16, line 50 - col. 17, line 7 in Jackson). Therefore, a person skill in the art would recognize that the mask/outer layer should entirely covering the electrode area 54 (in Harlev’s device), for the benefits of avoiding direct contact between the electrode shell area and a target tissue, i.e. myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure, col. 16, line 50- col. 17, line 7.  The mask/out layer is covering the electrode area and therefore, the mask/outer layer is also providing a benefit of enhancing stiffen the spline in undeployed or expanded configuration.
Harlev (or Harlev in view of Jackson) does not disclose the catheter is configured to be inserted into and advanced through a lumen of a separate introducer sheath.  However, this is the functional limitation and only requires to perform of function. 
Webster discloses a catheter comprising: an outer tubing 6; a plurality of splines 9; a catheter 6 is configured to be inserted into and advanced through a lumen of a separate introducer sheath 8.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Harlev (or Harlev in view of Jackson) with providing an introducer sheath to allow the catheter inserts into and advance through a lumen of the introducer sheath, as taught by Webster, in order to protect and allow the basket/spline device during inserting into a vein or artery or into chamber of the heart.
Regarding claim 29, Harlev in view of Jackson and Webster discloses all claimed subject matter, as required in the claim 28 above.  Harlev discloses that wherein the electrodes are configured for use in conducting one or more of the following: anatomy mapping, electrophysiological mapping, temperature measuring, cardiac pacing, and myocardial tissue ablation, para [0048].  
Regarding claim 51, Harlev in view of Jackson and Webster discloses all claimed subject matter, as required in the claim 28 above.  Harlev discloses in Fig. 12 that an inner fluid delivery tubing 200 and a deployment member (pull wire feature), para [0097]: a porous member/inner fluid delivering tubing 200 associated with the pull wire feature located in the distal array segment to allow fluid introduced into the catheter.  Therefore, the deployment member extends within the inner fluid delivery tubing.  A person skilled in the art would recognize that the porous member or inner fluid delivery tubing 200 located around the deployment member at distal array segment to allow fluid introduced into the catheter or into splines area. 
Regarding claim 57, Harlev in view of Jackson and Webster discloses all claimed subject matter, as required in the claim 28 above.  Harlev discloses distal ends of the plurality of splines 50 are anchored to one another (via cap 53), and proximal ends of the plurality of splines 50 are anchored by the outer tubing 35, thereby forming an orb shape as the plurality of splines are deployed in the expanded configuration. 

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harlev et al. (US 2009/0171274) in view of Jackson et al. (US 5,846,238) and Webster, Jr (US 5,628,313) and further in view of Houser et al. (US 5,313,943).
Regarding claim 34, Harlev in view of Jackson and Webster discloses all claimed subject matter, as required in the claim 28 above. Harlev discloses in Fig. 12 that an inner fluid delivery tubing 200; a deployment member (pull wire feature, similar to element 52 in Fig. 11 or 159 & 161 in Figs. 10A-10B), also see para [0097].  A person skilled in the art would recognize that the inner fluid delivery tubing 200 can be located around the pull wire feature 159 in Fig. 10B.  Harlev further discloses that a deployment member 159 & 161 is coupled to a distal end of the plurality of splines; and the plurality of splines is configured to expand axially outward in response movement of the deployment member in a first/retracted direction, Fig. 10B, and collapse axially inward in response movement of the deployment member in a second/forward direction, Fig. 10A, the second direction being opposite the first direction.  
Harlev (or Harlev in view of Jackson and Webster) does not disclose an inner fluid delivery tubing within the outer tubing.
Houser discloses a catheter device comprising: a plurality of splines 76 configured to deploy from an undeployed configuration (Fig. 4) to an expanded configuration (Fig. 1); a fluid delivery tubing 240 within an outer tubing 68; a deployment member 78 axially movable within the inner fluid delivery tubing 240; wherein a distal end of the deployment member 78 is coupled to a distal end of the plurality of splines 76, see Fig. 12; and the plurality of splines 76 is configured to expand axially outward in response movement of the deployment member in a first direction, Figs. 1 & 12, and collapse axially inward in response movement of the deployment member in a second direction, Fig. 4, the second direction being opposite the first direction.  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Harlev (or Harlev in view of Jackson) with providing an inner fluid delivery tubing within the outer tubing and a deployment member axially movable within the inner fluid delivery tubing, as taught by Houser, in order to enhance a guide support to the deployment member and also delivery fluid into a target area during procedure. 

    PNG
    media_image2.png
    824
    735
    media_image2.png
    Greyscale

Note: as seen in the marked-up Fig. 12 above, Harlev discloses the inner fluid delivery tube 200 located within the splines and (perhaps) a proximal part of the tube 200 being located inside that outer tubing.  Harlev in view of Houser (or Harlev in view of Jackson, Webster & Houser) discloses the inner fluid delivery tube is located inside the splines and inside the outer tubing; wherein the inner fluid delivery tube 240 (as modified by Houser) extends from a proximal portion of the device (to connect to a fluid source) to a distal end of the splines. 

Claims 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harlev et al. (US 2009/0171274) in view of Jackson et al. (US 5,846,238) and Webster, Jr (US 5,628,313) and further in view of Houser et al. (US 5,313,943), Ouchi (US 5,957,900) and Hegde et al. (US 6,231,543).
Regarding claim 35, Harlev in view of Jackson and Webster discloses all claimed subject matter, as required in the claim 28 above. Harlev discloses in Fig. 12 that an inner fluid delivery tubing 200; a deployment member (pull wire feature, similar to element 52 in Fig. 11 or 159 & 161 in Figs. 10A-10B), also see para [0097].  A person skilled in the art would recognize that the inner fluid delivery tubing 200 can be located around the pull wire feature 159 in Fig. 10B.  Harlev further discloses that a deployment member 159 & 161.
Harlev (or Harlev in view of Jackson and Webster) does not disclose that an inner fluid delivery tubing located within the outer tubing; a seal disposed between the outer tubing and the inner fluid delivery tubing; and a gasket disposed at an end of the inner fluid delivery tubing between the deployment member and the inner fluid delivery tubing, wherein both the seal and the gasket are configured to prevent blood or other fluid from ingressing into the outer tubing and the inner fluid delivery tubing.  
Houser discloses a catheter device comprising: a plurality of splines 76 configured to deploy from an undeployed configuration (Fig. 4) to an expanded configuration (Fig. 1); a fluid delivery tubing 240 within an outer tubing 68; a deployment member 78 axially movable within the inner fluid delivery tubing 240.

    PNG
    media_image2.png
    824
    735
    media_image2.png
    Greyscale

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Harlev (or Harlev in view of Jackson and Webster) with providing an inner fluid delivery tubing within the outer tubing (e.g. the inner fluid delivery tubing located inside the outer tubing from the proximal portion of the outer tubing into a distal portion of the splines), as taught by Houser, in order to enhance a guide support to the deployment member and also delivery fluid into a target area during procedure. 
Note: as seen in the marked-up Fig. 12 above, the inner fluid delivery tube is located inside the splines and inside the outer tubing; wherein the inner fluid delivery tube 240 (as modified by Houser) extends from a proximal portion of the device (to connect to a fluid source) to a distal end of the splines. 
Harlev in view of Jackson, Webster & Houser does not disclose a seal disposed between the outer tubing and the inner fluid delivery tubing; a gasket disposed at an end of the inner fluid delivery tubing between the deployment member and the inner fluid delivery tubing, wherein both the seal and the gasket are configured to prevent blood or other fluid from ingressing into the outer tubing and the inner fluid delivery tubing.  
Ouchi discloses in Fig. 8 that a seal 23 disposed in between an outer tubing 25 and an inner fluid delivery tubing 22 for providing a liquid seal in between the inner tubing 22 and the outer tubing 25, col. 8, lines 51-53.  In other words, the seal is configured to prevent blood or other fluid from ingressing into the outer tubing and the inner fluid delivery tubing.  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Harlev in view of Houser (or Harlev in view of Jackson, Webster & Houser) with providing a seal disposed in between an outer tubing and an inner fluid delivery tubing, as taught by Ouchi, in order to providing a liquid seal in between the inner tubing and the outer tubing; or to prevent blood or other fluid from ingressing into the outer tubing and the inner fluid delivery tubing.
Hegde discloses a gasket 30 disposed at an end of a fluid delivery tubing 10, col. 4, lines 33-34, between a deployment member 18 and the fluid delivery tubing 10 for the benefits of providing a fluid tight seal around the deployment member relative to the fluid delivery tubing and preventing blood or other fluid from ingressing into the inner fluid delivery tubing, see abstract and Figs. 1-2.  It is noted that the gasket 30 can be disposed at the end or near the end of the fluid delivery tubing as considered rearrangement parts in the catheter device system. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Harlev in view of Houser (or Harlev in view of Jackson, Webster, Houser & Ouchi) with providing a gasket disposed at and end of the inner fluid delivery tubing between the deployment member and an inner fluid delivery tubing, as taught by Hegde, for the benefits of providing a fluid tight seal around the deployment member relative to the fluid delivery tubing and preventing bool or other fluid from ingressing into the outer tubing and the inner fluid delivery tubing. 
Regarding claims 36-37, Harlev in view of Jackson, Webster and further in view of Houser, Ouchi and Hegde discloses the invention substantially as claimed in the claim 35 above.
Ouchi further teaches the seal 23 is maintained in a fixed position relative to the outer tubing 25 and the inner fluid delivery tube 22, see Fig. 8; the seal has an inner diameter smaller than an outer diameter of the inner fluid delivery tubing, and wherein the seal has an outer diameter larger than an inner diameter of the tubing.  The Fig. 8 and col. 8, lines 51-53 show that the O-ring having both smaller inner and larger outer diameter otherwise the O-ring would slip out from between the two tubular components. 
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Harlev in view of Jackson, Webster and further in view of Houser, Ouchi and Hegde with including a seal maintained in a fixed position relative to the outer tubing and the inner fluid delivery tubing, and the seal having an inner diameter smaller than an outer diameter of the inner fluid delivery tubing, wherein the seal has an outer diameter larger than an inner diameter of the outer tubing in the catheter of Houser in view of Jackson, Webster and further in view of Houser, Ouchi and Hegde, as taught by Ouchi, to provide a liquid seal, col. 8, lines 51-53.
Regarding claim 38, Harlev in view of Jackson, Webster and further in view of Houser, Ouchi and Hegde discloses the invention substantially as claimed in the claim 35 above.  Houser further discloses that the deployment member 78 axially movable within the inner fluid delivery tubing 240, col. 7, lines 8-12; and further including a distal end (cap 74) of the deployment member connected to each of the plurality of splines, wherein the deployment member extends through the gasket, and is configured to be moveable through the gasket to expand and collapse the plurality of splines 76/82 (Fig. 12 shows the distal end of the deployment member 78 is coupled to the distal end of the splines 82 through the end cap 74); wherein the deployment member 78 extends through the gasket (as modified by Hegde, as discussed in claim 35 above), and is configured to be moveable through the gasket to expand and collapse the plurality of splines, col. 7, lines 8-12 in Houser.  

Claims 39-41, 44 & 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harlev et al. (US 2009/0171274) in view of Jackson et al. (US 5,846,238), Houser et al. (US 5,313,943) and Webster, Jr (US 5,628,313).
Regarding claim 39, Harlev discloses a catheter comprising: 
A catheter shaft 34 that forms an outer surface of the catheter; 
An expandable structure 41 coupled to a distal end of the catheter shaft; wherein the expandable structure 41 comprises a plurality of splines 50, wherein a proximal end of each of the plurality of splines 50 is connected to a distal end of the catheter shaft, see Figs. 10A-10B; wherein each of the plurality of splines 50 comprises a flexible circuit (metal trace, para [0072] or 88/90 in Fig. 6B) that extends along a length of the spline; electrodes 54 that are distributed along the spline 50.  Harlev further discloses in Fig. 12 that: a fluid dispersion member comprising a plurality of fluid delivery ports (porous ports of the element 200 in Fig. 12); wherein the plurality of fluid delivery ports (porous port) is configured to direct irrigation fluid toward the expandable structure.  A person skilled in the art would recognize that the fluid dispersion member 200 can be provided in the device in Figs. 1-10B also, also see para [0097].
Harlev discloses that a fluid delivery lumen 200 coupled to the plurality of the delivery ports (e.g. the porous ports formed on the porous sheath lumen 200).  It is noted that a person skilled in the art would recognize the fluid delivery lumen 200 must be connected to a reservoir disposed at a proximal end of the catheter shaft to deliver fluid into the delivery ports (porous ports).
Harlev further discloses that a deployment (pull wire feature, para [0097] or equivalent to element 155, 159 & 161 in Figs. 10A-10B or element 52 in Fig. 11) that extends within the fluid delivery lumen (e.g. the para [0097] states that: porous member (e.g. the fluid delivery lumen 200) associated with the pull wire feature located in the distal array segment to allow fluid introduced into the catheter ); wherein a distal end of the deployment member is connected to a distal end of each of the plurality of splines; wherein the deployment member is axially movable within the catheter shaft to reconfigure the plurality of splines 50 between an undeployed configuration (Fig. 3A) and an expanded configuration (Fig. 3B). 
Harley does not disclose that: an outer layer that covers the electrodes; the fluid delivery lumen extending along a length of the catheter shaft; wherein the catheter is configured to be inserted into and advanced through a lumen of a separate introducer sheath.
Jackson discloses a catheter comprising: an electrode shell 24 being formed on splines 41.  Jackson states that a mask (equivalent to an outer layer in the claimed invention) that covers the electrode shell area 24 (e.g. the bladder is coated with a thermal insulating material to thermally insulate them from the main expandable collapsible body 22, col. 9, lines 34-37).
Note: the splines 46 are located within the expandable collapsible body 22.  Therefore, the outer layer covers entirely the electrode shell area 24. Jackson further states that the mask is placed upon the surface of the expandable-collapsible body 22 that is to be free of the shell 24 for purpose of keeping the electrode shell 24 not being in contact with tissue, col. 16, line 50- col. 17, line 7.  In other words, the mask or the outer layer that covers the electrodes 11 to prevent direct contact between the electrodes 11 and myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure.
The limitation “to prevent direct contact between the electrodes and myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure...is configured to structurally stiffen the spline in the expanded configuration, and wherein the outer layer does not deprive the electrodes from receiving electrical signals of tissue” is a functional limitation and only requires to perform a function.  With the suggestion from Jackson above, wherein the mask or outer layer is used to prevent direct contact between the electrodes and myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure; and the mask or the outer layer is configured to structurally stiffen the spline in the expanded configuration, and wherein the outer layer does not deprive the electrodes from receiving electrical signals of tissue
Giving such a teaching by Jackson, a person having ordinary skill in the art would have easily recognizes that modifying the device of Harlev, with providing a masking/outer layer that covering the electrode areas, as taught by Jackson, would provide the benefits of preventing direct contact between the electrode and a target tissue, i.e. myocardial tissue within a cardiac muscle during at least one of a therapy or diagnostic procedure, col. 16, lines 50- col. 17, line 7.  
Since the electrode 54 in Harlev being located along the entire of the spline 50, with the teaching by Jackson, e.g., providing a mask/coating (e.g. thermally and electrically conducting outer layer) located on the electrode areas 22, col. 9, lines 24-27; col. 16, line 50 - col. 17, line 7 in Jackson). Therefore, a person skill in the art would recognize that the mask/outer layer should entirely covering the electrode area 54 (in Harlev’s device), for the benefits of avoiding direct contact between the electrode shell area and a target tissue, i.e. myocardial tissue within a cardiac muscle during at least one of a therapy and diagnostic procedure, col. 16, line 50- col. 17, line 7.  The mask/out layer is covering the electrode area and therefore, the mask/outer layer is also providing a benefit of enhancing stiffen the spline in undeployed or expanded configuration.
Harlev (or Harlev in view of Jackson) does not disclose a fluid delivery lumen extending along a length of the catheter shaft; the catheter is configured to be inserted into and advanced through a lumen of a separate introducer sheath.  However, this is the functional limitation and only requires to perform of function. 
Houser discloses a catheter comprising: a catheter shaft 68; an expandable structure 70 comprising: a plurality of splines 76; electrodes 22 distributed along the splines; a fluid dispersion member comprising a fluid delivery port (at distal end of the element 240 in Fig. 12).  It is well-known in the art to provide plurality of fluid delivery ports along a tube 240 for delivering fluid at target area; a fluid delivery lumen 240 extending along a length of the catheter shaft and coupled to the plurality of fluid delivery port(s); wherein the fluid delivery lumen is configured to distribute fluid from a reservoir (via port 242 in Fig. 26) disposed at a proximal end of the catheter shaft to the plurality of fluid delivery port(s); a deployment member 78 extends within he fluid delivery lumen 240, wherein a distal end of the deployment member is connected to a distal end of each of the plurality of splines (via cap 74); wherein the deployment member is axially movable within the catheter shaft to reconfigure the plurality of splines between an undeployed configuration and an expanded configuration. 
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Harlev (or Harlev in view of Jackson), including a fluid delivery lumen extending along a length of the catheter shaft (e.g. the fluid delivery lumen located within and along a length of the catheter shaft), wherein the deployment member located within the fluid delivery lumen, as taught by Houser, for providing a fluid delivery into a target area during procedure.
Note: although Houser disclose a fluid delivery lumen 240 comprises a delivery port (at a distal end of the fluid delivery lumen 240); however, it is well-known in the catheter art to includes plurality of delivery ports along a length of the catheter or at a distal portion of the catheter for delivery fluid into a target area. 
Harlev (or Harlev in view of Jackson & Houser) does not disclose the catheter is configured to be inserted into and advanced through a lumen of a separate introducer sheath.  However, this is the functional limitation and only requires to perform of function. 
Webster discloses a catheter comprising: an outer tubing 6; a plurality of splines 9; a catheter 6 is configured to be inserted into and advanced through a lumen of a separate introducer sheath 8.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Harlev (or Harlev in view of Jackson & Houser) with providing an introducer sheath to allow the catheter inserts into and advance through a lumen of the introducer sheath, as taught by Webster, in order to protect and allow the basket/spline device during inserting into a vein or artery or into chamber of the heart.
Regarding claim 40, Harlev in view of Jackson, Houser and Webster discloses all claimed subject matter, as required in the claim 39 above.  Harlev discloses that wherein the electrodes are configured for use in conducting one or more of the following: anatomy mapping, electrophysiological mapping, temperature measuring, cardiac pacing, and myocardial tissue ablation, para [0048].  
Regarding claim 41, Harlev in view of Jackson, Houser and Webster discloses all claimed subject matter, as required in the claims 39-40 above.  Jackson also discloses that wherein the mask/outer layer
Regarding claim 44, Harlev in view of Jackson, Houser and Webster discloses all claimed subject matter, as required in the claim 39 above.  As best as understood, Houser discloses that wherein the inner fluid delivery tubing 240 defines a central lumen; wherein the fluid delivery tubing 240 comprises a fluid delivery port 240.  As mentioned in the claim 39 above, it is well-known in the art to providing more than one fluid delivery port(s) 240 and the fluid delivery ports can be located anywhere along the fluid delivery tubing or at a distal portion (located within the splines area) and considered as rearrange parts for purpose of flushing the blood building up and reduce the incidence of coagulation during the mapping procedure. 
Regarding claim 46, Harlev in view of Jackson, Houser and Webster discloses all claimed subject matter, as required in the claim 39 above.  Harlev discloses that wherein the electrodes are configured for use in conducting one or more of the following: anatomy mapping, electrophysiological mapping, temperature measuring, cardiac pacing, and myocardial tissue ablation, para [0048].  

Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harlev et al. (US 2009/0171274) in view of Jackson et al. (US 5,846,238) and Webster, Jr (US 5,628,313) and further in view of Imran (US 5,680,860).
Harlev in view of Jackson & Webster discloses the invention substantially as claimed invention in the claims 28-29 above but does not disclose that the plurality of electrodes are gold plated electrodes.
Imran discloses plurality of electrodes are gold plated electrodes, col. 9, line 26.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the electrode device of Harlev in view of Jackson & Webster with providing electrode being plated by gold, as taught by Imran, for preventing of corrosion. 

Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harlev et al. (US 2009/0171274) in view of Jackson et al. (US 5,846,238), Houser et al. (US 5,313,943) and Webster, Jr (US 5,628,313) and further in view of Imran (US 5,680,860).
Harlev in view of Jackson, Houser and Webster discloses the invention substantially as claimed invention in the claims 39-40 above but does not disclose that the plurality of electrodes are gold plated electrodes.
Imran discloses plurality of electrodes are gold plated electrodes, col. 9, line 26.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the electrode device of Webster in view of Jackson, Houser and Ouchi with providing electrode being plated by gold, as taught by Imran, for preventing of corrosion. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 28-29, 32-44, 46, 51, 54-55, 57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1) Applicant argues on page 12 of the Remarks 08/03/22 that Houser fails to disclose a catheter shaft includes “... an outer tubing that forms an outer surface of the catheter; and wherein a proximal end of each of the plurality of splines is connected to a distal end of the outer tubing, as recited in the claim 28.
In response, Houser clearly discloses that a catheters shaft 18 includes an outer tubing 68 that forms an outer surface of the catheter, see Figs. 1-12; wherein a proximal end of each of the plurality of splines 76 is connected (indirectly) to a distal end of the outer tubing 68 via a base member 72, see Fig. 12.  It is noted that the claimed invention does not require that the proximal end of the splines are “directly” connected to the outer tubing.  Therefore, Houser still reads on the claimed subject matter, e.g.  wherein a proximal end of each of the plurality of splines is connected to a distal end of the outer tubing as required in the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783